 GOLDBLATT BROS., INC.643Goldblatt Bros.,Inc.andRetail Clerks Union Local 1460,RetailClerks International Union,AFL-CIO,Petitioner.Case No.13-RC-5286. July 11, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Frances P. Dom, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersMurdock and Rodgers].Upon the entire record in this case,2 the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4 (A). The scope of the unit:The Petitioner seeks to represent aunit of selling and nonselling employees at the Employer's Hammond,Indiana, store.The Employer contends that the only appropriateunit is one embracing the employees in its 17 stores in the Chicago:area, in which it would include the stores in Chicago, Joliet, ParkForest,Hillside, and Elmwood Park, Illinois, as well as the store in1 The hearing officer referred to the Board the Employer's motion todismisson the groundthat no demand for recognition was made by the Petitioner prior to filing the petition.Asthe filing itself constitutes a sufficient demand, and as the Employer declined, at thehearing, to recognize the Petitioner, the motion to dismiss is hereby denied.F.C.Russell Company,116 NLRB 1015.Prior to the hearing, the Employer, on the basis of "confidential information" unsup-ported by any evidence, attacked the genuineness of the Petitioner's interest-showing cards.and urged that the signatures on the cards be checked against signatures submitted by theEmployer.The Regional Director investigated and found the Petitioner's showing to beproper and adequate.At the hearing, the Employer made the same contention, and failedto indicate that it had substantiating evidence to present to the Regional Director.Thehearing officer properly refused to make the handwriting check urged by the Employer, orto permit the Employer to litigate the matter. It is well settled that showing of interestis a matter for administrative determination, and is not subject to collateral attack by theparties(International General Electric, S. A., Inc.,117 NLRB 1571). The cases on whichthe Employer relies are distinguishable on the ground that evidence was submitted in eachcase in support of the allegations that the interest showing was improper(A.Werrnan &Sons,Inc.,114 NLRB 629; GlobeIron Foundry,112 NLRB 1200). As there is no indi-cation in this case that evidence has been presented to the Regional Director to warrant areversal of his determination, we are satisfied that the Petitioner has made an adequateand proper showing of interest(Standard Cigar Company,11.7 NLRB 852).2 The request of the Employer for oral argument is hereby denied as the record andbriefs, in our opinion, adequately set forth the issues and the positions of the parties.118 NLRB No. 74. 644DECISIONSOF NATIONALLABOR RELATIONS BOARDHammond and 1 in Gary, Indiana, but would exclude thestores inRockford, Illinois, and Racine,Wisconsin.3The Employer operates a total of 19 stores. Its administrativeoffices, as well as its largeststore, arelocated at State Street inChicago.'There is constant communication between the main officeand the stores by mail, telephone, and in person.Executives at themain office determine general merchandising and personnel policies,which are applicable at all the stores, although to a lesser extent at theRacine and Rockford stores.'The main office also sets up and con-trols the budgets for the stores, which can incur only petty cashexpenditures without prior approval.Manuals are prepared at themain office covering such subjects as operating procedures, personneltraining, and housekeeping requirements, which the stores are requiredto use as guides.Despite this central control of general policies and procedures, how-ever, some of the stores operate with considerable independence andautonomy.Thus, although the central office establishes retail prices,,there are some price variations at the stores due to local conditions-Moreover, a store manager may place itemson sale toclear out perish-able goods, odds and ends, or end-of-season merchandise; may reduceprices on items to meet local competition; and may participate incommunity sales and special events.Also, while the central officecontrols the methods of marking merchandise, the general layout,fixture placement, and display policies of the stores, and makes anddistributes to the stores much of the display material they use, thestoremanagement determinessome ofits own display policies, in-cluding suchmatters asthe number and placement of signs, and makessome of its own signs. The hours of work for the stores are fixed atthe main office, but they vary from store to store in accord with com-munity practice; the store management determines the hours to beworked by its employees on the basis of State employment laws andother local factors.The central office budgets and prepares adver-tisingmaterial, to which all stores must conform except those inRacine and Rockford; the Hammondstore is also sometimes an ex-ception.In addition to the areawide advertising handled at thecentral office, the stores have their own advertising men, who are paid3 The Employer maintains that the area it would include in the unit conforms with thedefinition of the Chicago area by the Federal Reserve System in its retail sales reports, andwith decisions of two Federal District Courts in cases involving the Fair Labor StandardsAct.Whilesuch determinations are given due consideration,they are not binding uponthe Board as to an issue over which the Board has exclusive jurisdiction.Cadillac Marine& Boat Company,115 NLRB 107;Seyfert FoodsCo., 109 NLRB 800, 810;AerovoxCorpora-tion, 104 NLRB 246, 247,enfd.211 F. 2d 640(C. A., D. C.).4The Hammond store is the second largest in the chain,and the first out-of-town storeestablished by the Employer.5 The Employer permits a greater degree of independence in the operation of the Racineand Rockford stores than in any of the other stores.This is due to several factors, butprimarily to their geographical distances from the central office-about 65 and 90 miles,respectively.The Hammond store is about 22 miles from the main office. GOLDBLATT BROS., INC.645by the stores and are responsible to the store managers.The Ham-mond store advertises frequently in a Hammond newspaper andoccasionally on the Hammond radio station. Such advertising some-times covers sales being held at the Hammond store only.Merchandise is purchased by central office personnel, but consid-erable weight is given to recommendations by store managers regard-ing items to be bought and stocked.Most merchandise is shipped tothe principal warehouse in Chicago or to other company warehousesfor distribution to the stores, but a great deal of merchandise isshipped directly to the stores.Company delivery trucks are basedat a garage at the principal warehouse.Various service departmentsare also located at the principal warehouse, and do some work for allthe stores except those at Racine and Rockford.The Employer also maintains some warehouses in conjunction withparticular stores.There is such an operation at Hammond whichmakes deliveries and performs services for both the Hammond andGary stores.Heavy merchandise is stored in Chicago, but other typesare sent to the Hammond delivery depot. Some service departmentsare located at the Hammond base, and several company trucks arebased and serviced there, althought major repairs are made in Chicago.The trucks stationed at Hammond carry Indiana registration tags,and the drivers have Indiana licenses.Although the main office interviews and hires some store personnel,the stores interview and hire most of their own employees. The storemanager, operating superintendent,' and personnel supervisor haveauthority to hire, transfer, and discharge' personnel. In addition,each store is responsible for determining, within its budget, howlarge a regular employee complement it will maintain, and how manyadditional employees it will need for sales or special events.Thestore management must obtain approval for any hiring outside thewage scales established by the central office, but exercises its owndiscretion as to an employee's wage rate within the established scale.It must give employees certain automatic increases or explain to thecentral office the failure to do so, but each store has considerablediscretion with regard to granting merit increases.The Employerattempts to equalize earnings at the various stores, but some variationsexist due to local conditions.Rates of sales commissions and otherforms of payment are prescribed by the central office, but the storemanagement determines the method of payment and the employees towhom it should be applied.BThe store manager is in overall charge of a store, and has an operating superintendentand a merchandise superintendent working under him.7The chief security officer at the central office sends shoppers to the stores to checkon employee honesty, among other things.If an employee is found to be dishonest, the dis-charge is made by the store manager.The only limitation on the store management'sauthority to discharge is that central office clearance must be obtained before an employeewith 5 yearsor more of service is discharged. 646DECISIONSOF NATIONALLABOR RELATIONS BOARDSuch personnel matters as vacation schedules and leaves of absenceare handled by the store's personnel supervisor.Each store maintainsits own personnel records, and has its own credit and lay-away depart-ments, but must clear with the central office an application for creditof over $200.Each store attempts to collect its delinquent accounts;the central office takes charge if the store is unsuccessful.The depart-ment managers at the stores are authorized to make various kinds ofadjustments for customers.Each store has its own watchmen andjanitors, including a supervisory head janitor, and some have theirown maintenance and repair groups.Hammond also has its ownwindow trimming crew and supervisor.Although the Hammondstoremanager lives in Chicago, most of the Hammond store em-ployees, as well as most of its customers, live in the vicinity ofHammond.There is no history of collective bargaining covering the employeessought herein by the Petitioner.The collective-bargaining historyin evidence as to other employees of the Employer, as well as otheremployers in the Hammond area, is too diverse to establish anypattern."The evidence regarding personnel transfers between stores is equallyinconclusive.The Employer's general personnel manager testifiedthat there are frequent transfers of employees from one store to an-other, but that no records of such transfers are kept.He estimatedthat, during 1956, a total of about 400 employees were transferred,and that 10 of these were transfers between the Hammond store andstores in Chicago.While the record establishes, as the Employer contends, that itsoperations are largely centralized and integrated, it also establishesthat the management of the Hammond store exercises considerablediscretion, independence, and autonomy.Under all the circumstancesof this case, and particularly the autonomy in the management ofthe Hammond store, the extent of the direct supervision of employeesand of the power to hire and discharge exercised by the Hammondmanagement, the geographical distance between Hammond and theEmployer's central office, the fact that no union is here seeking repre-8 The Employer,which has entered into collective-bargaining agreements with variousunions on the basis of units covering a State,city,county, or other geographical area. aswell as a particular store or combination of stores,states in its brief that the"bargaininghistory is heterogeneous, sporadic and illogical insofar as the present case is concerned andhas no proper bearing upon the question of the appropriate unit at this time."Units of employees of the Employer which have been found appropriate by the Boardhave also varied in scope on the basis of the evidence in the particular case.For example,inGoldblatt Brothers,Inc.,67 NLRB 674, and 71 NLRB,279, the parties were in substan-tial agreement,and the Board found, that single-store units were appropriate,whereas in86 NLRB 914,where a union was seeking a unit of display personnel in the Chicago area,the Board,in accord with the Employer's contention, included employees at theGary,Hammond,South Bend, and Joliet stores.In 1946, the Board certified the Petitioner fora unit of selling and nonselling employees in the Gary store.Another election was held inthis unit in 1948,which the Petitioner lost. GOLDBLATT BROS., INC.647sentation of a more extensive unit, and the lack of any prevailingpattern of bargaining on an areawide basis, we find appropriate aseparate storewide unit of employees at the Hammond store.'(B). The composition of the unit:The parties reached substantialagreement as to the composition of a unit of selling and nonsellingemployees at the Hammond store in the event the Board found sucha single-store unit appropriate."'They stipulated to the exclusionof the 50 department managers, the personnel supervisor, the pay-master, the secretary to the store manager, guards and house detectives,seasonal or casual employees, and employees of leased departments.They were in disagreement, however, with regard to the trait placementof the assistant to the personnel supervisor and two assistants to thepaymaster, whom the Petitioner would include but the Employerwould exclude.llThe assistant to the personnel supervisor, also referred to by theEmployer as the assistant personnel clerk, has been employed about3 years, and has performed the same duties since she was employed.She does typing, filing, and other clerical work. She also handles pay-roll changes resulting from automatic increases at prescribed inter-vals.At the end of a new employee's probationary period, she ex-amines the employee's production card to see if established salesrequirements have been met. If so, the employee receives an auto-matic increase.If not, the assistant makes out a particular form,.which is referred to the employee's department manager.The man-ager indicates on this form whether, in his opinion, the employeeshould receive the automatic increase, be given further training, orbe discharged.The form then goes, in turn, to the personnel super-visor and to the store manager, who makes the final determination,primarily on the basis of the department manager's recommendation.The assistant also does some interviewing of applicants, but there isno indication that she has authority to hire or participate in decisionsto hire.The manager of the Hammond store testified, as to this as-9Walgreen Company,114 NLRB 1168;Sitverwood's,92 NLRB 1114; see alsoKearfottCompany, Inc.,112 NLRB 979.The Employer,in its brief,relies onThe Grand Union Company,81 NLRB 1016, in,which the Board found that 1 of a chain of 130 retail grocery stores did not constitutean appropriate unit.The cases are distinguishable,however,in that much of theadministrative authority which we have found herein to be vested in the manager ofthe Hammond store was, inGrand Union,divided between a division manager and a districtsales manager.ioThe petition describes the proposed unit as all regular and regular part-time sellingand nonselling employees in the Employer'sHammond, Indiana, store,excluding employeesrepresentedby AFL-CIO unions,department managers,buyers, guards,supervisors, and'professional employees as defined in the Act,and seasonal and temporary employees."At the hearing,the Employer raised a question as to inclusion of the window trimmerson the groundthat theyare "close to a professional classification."The parties took nopositions as to this category, however, leaving it for Board determination.There is noevidence to establish that this group meets Board standards for professional employees.Although the Board,in 1949,included the Hammond display personnel in an areawide unitof such employees(see footnote 8, above),there is no contract covering such unit.Underall the circumstances,we shall include the Hammond window trimmers in the present unit. ,648DECISIONS OF NATIONAL LABOR RELATIONS BOARDsistant, that, "I do not know whether you can call her a supervisoryemployee. I think in connection with her work, she does supervisorywork."We find, however, on the basis of the entire record, thatthis assistant's work is largely clerical; that her responsibility, inconnection with payroll changes, involves checking statistical records,and not the exercise of independent judgment; and that she is nota supervisor within the meaning of the Act.The Employer also contended that the assistant to the personnelsupervisor, as well as the 2 assistants to the paymaster, should beexcluded on the ground that all 3 have access to the Employer's con-fidential personnel and payroll records.We do not, however, excludeemployees merely because, as here, they have access to confidentialcompany records.The Board definition of confidential employeesis limited to those who assist, or act in a confidential capacity to,persons who formulate, determine, and effectuate management policiesin the field of labor relations.12We find that these employees arenot confidential employees as the Board defines the term, and we shalltherefore include them.At the time of the hearing, the Hammond store employed 259regular full-time employees in categories included in the proposedunit; 20 regular part-time employees, who work throughout the yearmore than 26 but fewer than 40 hours a week, and whom the parties.agreed to include ; about 30-40 regular extra employees, who workregularly fewer than 26 hours a week most of the year, and whoseunit placement is in issue; and about 100 extra employees, who areon call to work only a few weeks at a time during certain seasons,and whom the parties agreed to exclude as seasonal and casual em-ployees.The Employer would also exclude the regular extra em-ployees who work fewer than 26 hours a week. The Petitioner main-tained that all regular part-time employees should be included, buttook no position with regard to the 26-hour standard, leaving thatfor Board determination.The regular extra employees do essentiallythe same kind of work as the full-time and regular part-time em-ployees.In accord, therefore, with our usual practice, we shall in-elude all regular extra as well as the regular part-time employees inthe unit.13We find that the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act: All selling and nonsellingemployees at the Employer's Hammond, Indiana, store, including allregular part-time and regular extra employees, window trimmers,and the assistants to the personnel supervisor and to the paymaster,but excluding all seasonal and casual employees, employees of leased12 The B. F. Goodrich Company,115 NLRB 722.13SearsRoebuck &Company,112 NLRB 559, 568. PUCCINELLI PACKING COMPANY649departments, employees covered by other union agreements,Y4 pro-fessional employees, guards and house detectives, the secretary to thestoremanager, the paymaster, department managers, the personnelsupervisor, and all other supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]14The Employer has current collective-bargaining agreements covering the following units,among others:Meatcutters,apprentices,journeymen,meat wrappers,and butcher work-men at the Hammond andGarystores ; operating engineers at the Hammond and Garystores;electricalworkers at all stores employing such employees except the Rockfordstore ; and shipping and receiving clerks, warehousemen,truck-drivers,and truck helpers atthe Hammond base.Puccinelli Packing CompanyandCannery Warehousemen, FoodProcessors,Drivers, Helpers, Local No. 748,AFL-CIO.CaseNo. 20-CA-1162. July 10, 1957DECISION AND ORDEROn September 21, 1956, Trial Examiner James R. Hemingway, is-sued his Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certain un-fair labor practices in violation of Section 8 (a) (1) and 8 (a) (5) ofthe Act, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings of the Trial Examiner are hereby affirmed.The Boardhas considered the Intermediate Report, the exceptions and support-ing brief, and the entire record in this case and adopts the findings ofthe Trial Examiner only to the extent that they are consistent with thefindings herein made.The Trial Examiner found that on August 25 and 30, 1955, andthereafter, the Respondent refused within the meaning of Section8 (a) (5) of the Act to bargain with the Cannery Warehousemen,Food Processors, Drivers, Helpers, Local No. 748, AFL-CIO, hereincalled the Union.For the reasons set forth below we do not agree.Briefly stated the facts are as follows : On September 11, 1951, theUnion was certified as the bargaining representative of the Respond-ent's employees, and at all times since has been the exclusive bargain-ing representative of these employees.Thereafter the Respondentand the Union engaged in collective bargaining, but as of July 1954,had not agreed on contract terms. In July 1954, King, the unionpresident, delivered a proposed contract to Feehan, the Respondent's118 NLRB No. 73.